Motion to dismiss appeal denied upon condition that appellant perfect the appeal for the October term (for which term the case is set down) and be ready for argument when reached, and upon the further condition that within ten days from the entry of the order herein appellant give an undertaking with corporate surety, in the sum of five hundred dollars, to insure the payment of any rents that may accrue up to the time of the determination of the *606appeal; otherwise, motion granted, with ten dollars costs. Present — Lazansky, P. J., Kapper, Seeger and Carswell, JJ.; Scudder, J., absent.